Citation Nr: 1300664	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, to include as secondary to an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a heart condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Additionally, during the hearing, the Veteran and his representative requested that the issue of entitlement to service connection for a heart condition be recharacterized to include directly related to herbicide exposure (see page 4 of the hearing transcript). 

Finally, the Veteran filed a claim of service connection for PTSD, and the RO characterized the issue accordingly.  As the evidence shows a diagnosis of psychiatric disability other than PTSD (and in accordance with the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the issue is characterized to encompass the other psychiatric diagnosis.

In August 2011, the Board denied service connection for a heart condition, claimed as a result of herbicide exposure and remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, as well as the claims for service connection for a heart condition claimed as secondary to an acquired psychiatric disorder, to include PTSD and sleep apnea claimed as secondary to a heart condition for additional development.  The case now returns to the Board following such action.
The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from PTSD.

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from any acquired psychiatric disorder related to his period of active military service, to include any incident or event therein.

3.  As service connection for an acquired psychiatric disorder to include PTSD has not been established, there is no legal basis for a grant of service connection for a heart disability, as secondary to an acquired psychiatric disorder to include PTSD.

4.  As service connection for a heart disability has not been established, there is no legal basis for a grant of service connection for sleep apnea as secondary to a heart disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304 (2012).

2.  The claim for service connection for a heart disability, as secondary to an acquired psychiatric disorder to include PTSD, is without legal merit.  38 C.F.R. § 3.310 (2012).

3.  The claim for service connection for sleep apnea, as secondary to a heart disability, is without legal merit.  38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran, his former attorney, nor his current attorney has alleged prejudicial error and, upon review of the record, we find that none has otherwise been shown.

The RO, in a September 2006 notice letter, advised the Veteran that he may submit evidence showing that his claimed disorders existed from military service to the present time and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements. 

The Board notes that the September 2006 notice letter was sent before the initial denial of the claims and adequately satisfied VCAA notice requirements with respect to the Veteran's claims.

Upon remand, additional notification efforts were undertaken via August 2011 and September 2012 letters which asked the Veteran for information needed to adjudicate his claim. 

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the SOC, and the SSOC, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.

While the Veteran has not been provided with notice regarding the amendment to the PTSD regulation, failure to do so is harmless error because the Veteran is not shown to have a current diagnosis of PTSD.  Therefore, the amended regulation is inapplicable in this case.

Moreover, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for the claims.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) and service personnel records are included in the claims folder.  Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, and are associated with the record.  Additional treatment records found in the Veteran's electronic folder through Virtual VA are essentially duplicative of evidence already contained in the physical claims file and considered by the RO.  Upon remand, the Veteran was asked to provide releases authorizing VA to obtain records of any private treatment he had received.  In response, he identified VA treatment only, and those records were obtained. 

The Board notes that no medical examination was provided and no medical opinion was obtained with respect to the Veteran's claimed disorders.  Regarding the Veteran's claimed PTSD, the Board finds that a VA examination is not necessary to decide that claim as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.

As discussed in greater detail below, there is no competent evidence that the Veteran has a current diagnosis of PTSD.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination.

Also, in this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, conclusory generalized lay statements suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  Given the foregoing, a VA medical examination is not necessary.

With regard to the Veteran's acquired psychiatric disorder other than PTSD, for reasons explained in greater detail below, we do not find the Veteran's account of having an acquired psychiatric disorder, to include PTSD, due to witnessing the death of a "Thai" man during service and having experienced psychiatric symptoms thereafter to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Finally, with regard to the Veteran's heart condition and sleep apnea secondary to an acquired psychiatric disorder, to include PTSD, as service connection is not in effect for an acquired psychiatric disorder, any claim for service connection for a heart condition and sleep apnea secondary to the aforementioned disability must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, a VA examination with nexus opinion is not necessary.

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review. 

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

PTSD

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

A revision of 38 C.F.R. § 3.304(f) (3) (effective July 13, 2010) (which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as the Veteran did not have wartime service, i.e., did not serve in combat, and the record does not show or suggest that he had any exposure to terrorist activity.

In this case, the Veteran contends that he currently has PTSD that is due to witnessing a Thai man being crushed by a semi-truck during service in November or December 1967 or January 1968.  In this regard, the first step is to determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, the Board recognizes that the Veteran has been diagnosed with PTSD.  However, at best, this diagnosis appears to be a result of the Veteran's own report and not the opinion of a medical professional based on a comprehensive psychiatric evaluation of the Veteran and review of the record.  A review of the evidence of record shows that although the Veteran has been shown to be diagnosed with PTSD, such evidence does not show that the Veteran has a current diagnosis of PTSD in accordance with DSM-IV.

In April 2009, the Veteran underwent a private psychological examination conducted by a student clinician at which time the Veteran identified his traumatic in-service stressor as witnessing the death of the "Thai" man that was crushed by a truck.  After examination, the Veteran was diagnosed with PTSD and the report was signed by the student clinician and a psychologist a few weeks after the examination was conducted by the student clinician.  There is no indication that the psychologist conducted a comprehensive psychiatric evaluation of the Veteran.  In addition, neither the student clinician nor psychologist provided a diagnosis of PTSD in accordance with DSM-IV.  In this regard, neither indicated how each of the prongs of the DSM-IV criteria were met, limiting the probative value of such diagnosis.

The Board notes that the VA outpatient treatment records are negative for any diagnosis of PTSD.  In an August 2007 psychiatry note, a VA licensed social worker (LCSW) evaluated the Veteran and indicated that he did not meet the full diagnostic criteria for PTSD.

The Board notes that PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.  For these reasons, the Veteran as a lay person is not competent to declare that he has PTSD or to offer an opinion that PTSD is related to the incident in service as the Veteran has described as PTSD is not a simple medical condition.  In addition, it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that the Veteran has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d).

In light of the above, the weight of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of PTSD.  Given the finding that the Veteran does not have PTSD, stressor verification is simply not warranted.

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for PTSD because he does not currently suffer from the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for PTSD is not warranted.

Psychiatric disorders other than PTSD

Pursuant to the Clemons case, the Board must also consider whether service connection is warranted for any current psychiatric disorders other than PTSD.

In this case, the VA outpatient treatment records show that the Veteran currently suffers from an adjustment disorder.  Because a current psychiatric disorder has been established, the Board will next consider whether the evidentiary record supports in-service incurrence.

In this regard, the Veteran's STRs are completely devoid of any mention of psychological problems.  The Veteran had previously denied any psychological symptomatology on report of medical history dated November 1961 and July 1969 and corresponding psychiatric evaluations are negative for evidence of psychiatric disease.

The Veteran's service personnel records include a January 1968 report in which a Chief of the Air Force's Maintenance Branch described him as "one of the most reliable individuals I have observed.  Calm and steady in his thoughts and actions, he is a perfect choice for the highly responsible position of Communications Job Controller."  Notably, this report was completed around the time of the reported incident.  Also of record is an April 1968 report in which a Chief of the Operations Branch described him as an "outstanding technician who performs best under pressure."

VA treatment records include a September 2006 psychiatry outpatient note which shows that the Veteran presented with a history of an in-service incident in Thailand during which he chose not to help a man who died from a vehicular accident.  He indicated that the incident was influential in his choice to be in a career in which he could help people.  He indicated that he recently began thinking about the incident.  A LCSW diagnosed him with adjustment disorder on Axis I and indicated a history of witnessing death and not being able to help on Axis IV.  The VA LSCW indicated that he had "normalized intrusive thought related to the death he had witnessed in light of current life stage and its powerful impact."

In a September 2008 statement, the Veteran stated that he "thought a lot about the incident since then" and has had troublesome dreams.  However, he also stated that the in-service incident was a driving force that helped him in his post-service position as a policeman.

VA outpatient treatment records include a January 2011 primary care note which shows that the Veteran denied having any current psychiatric symptomatology.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current adjustment disorder is related to his period of active service for reasons explained below.

The Board notes that the first evidence of a diagnosed psychiatric disorder included in the record is dated in September 2006, approximately 37 years after service.  See 38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  Notably, at this time, the September 2006 VA outpatient report indicated that the Veteran related that "the death in Thailand has come back to him recently and he has been thinking about it" and made absolutely no mention of any psychiatric symptomatology during his period of active service or having had a continuity of psychiatric problems since witnessing the death during service.  The Board notes that it is likely that the Veteran would have accurately reported his history while seeking medical treatment for the symptomatology.

As it relates to the Veteran's competent account of having witnessed the death of a man in Thailand during service, there is no indication in the record that his account is not credible.  However, the Board does note that the Veteran has provided inconsistent statements as it relates to his continuity of psychiatric symptomatology since his service.  In particular, the Board notes that the Veteran's September 2006 statement that he had thought about the incident since his service directly contradicts the September 2008 statement that he had only recently thought about the incident, as told to the VA LCSW.  However, in January 2011 the Veteran denied any current psychiatric symptomatology.  For these reasons, we do not find the Veteran's assertion of a continuity of symptomatology since service to be credible evidence and, consequently, afford it no probative value.

The Board has considered the September 2006 statement from a VA LCSW that the Veteran had "intrusive thought related to the death he had witnessed in light of current life stage and its powerful impact."  However, the statement was based solely on the Veteran's uncorroborated account of an in-service injury without review and consideration of the Veteran's claims file which includes his service personnel records dated in January 1968 and April 1968, which is around the time of the incident and reflect that he was a reliable and outstanding technician who continued to perform well under pressure.  There is no indication that he was negatively affected by the death of the man in Thailand.  Further, the VA LCSW was unable to consider the recent January 2011 VA outpatient record which shows that the Veteran denied having any psychiatric symptomatology.  Accordingly, the LCSW's statement has little probative value.

Although the Veteran has repeatedly asserted that he suffers from a psychiatric disorder related to service, he, as a lay person, is not competent to render a medical opinion regarding the etiology of claimed psychiatric disorder.  While he is competent to report his experience of symptomatology and has alleged a continuity of symptomatology since service, the Board does not consider alleged continuity of symptomatology to be credible when weighed against the other evidence of record, as discussed above.

Moreover, the Veteran did not seek any treatment for psychiatric problems during service; he denied having any such problems at discharge.  In addition, the first indication of a psychiatric disorder is not shown until 37 years after service.  Moreover, there is no competent probative medical opinion evidence that links the Veteran's current psychiatric disorder to his service.  For these reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for his current psychiatric disorder.  Therefore, because the preponderance of the evidence is against his claim, service connection for an acquired psychiatric disorder other than PTSD is also not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Condition, secondary to an Acquired Psychiatric Disorder to include PTSD and Sleep Apnea secondary to a Heart Condition

The Board notes that the Veteran's claim for service connection for a heart condition is based on the contention that his heart disability is secondary to his psychiatric disorder.  The claim for service connection for sleep apnea is based on the contention that sleep apnea is secondary to his heart condition.  The Board notes that the Veteran has limited his claims only to a secondary theory.

In this case, the Board recognizes that the Veteran has been currently diagnosed with a heart condition and sleep apnea.  However, in the decision above, the Board has denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, given that service connection is not in effect for any psychiatric disorder, there is no legal basis for granting service connection for a heart disorder as secondary to any psychiatric disability.  Likewise, as service connection for a heart condition is not in effect, there is no legal basis for granting service connection for sleep apnea as secondary to a heart condition.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for secondary service connection for a heart condition and sleep apnea are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





[Continued on Next Page]

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a heart condition, to include as secondary to a psychiatric disability to include PTSD, is denied. 

Entitlement to service connection for sleep apnea, to include as secondary to a heart disability, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


